¡SCHMUCK, J.
Motion denied. The order for examination before trial complies with the requirements of section 872 of the Code of Civil Procedure, and- therefore should not be disturbed. The mere fact that plaintiff can obtain the information sought of the defendant by the examination from other sources is no reason why the order should be disturbed. Personal knowledge of the plaintiff, or the fact that she has other evidence of the issue is no bar to her examining her adversary under section 870 of the Code of Civil Procedure. Richards v. Whiting, 127 App. Div. 208, 111 N. Y. Supp. 21.
Order signed.